DETAILED ACTION
Claim(s) 1-16 is/are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “the filtered time series” should read “the band-pass filtered reflected light amplitude time series” in step (e), line 1.  
Claim 6 is objected to because of the following informalities:  there should be an “and” before “ultraviolet light” in line 2.  
Claim 8 is objected to because of the following informalities:  “said predetermined frequency band” should read “said predetermined frequency range” in step (e2), line 1.
Claim 9 is objected to because of the following informalities:  “subect’s” should read “subject’s” in step (a), line 1. 
Claim 9 is objected to because of the following informalities:  “reflectedlight” should read “reflected light” in step (d), line 1. 
Claim 9 is objected to because of the following informalities:  “the filtered time series” should read “the band-pass filtered reflected light amplitude time series” in step (e), line 1.  
Claim 13 is objected to because of the following informalities:  “it” should read “the photo-detector” in step (a2), line 1. 
Claim 14 is objected
Claim 16 is objected to because of the following informalities:  “said predetermined frequency band” should read “said predetermined frequency range” in step (e2), line 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 9, the limitation in step (d), “… the vital sign that is to be estimated”, in light of the specification, is indefinite for failing to particularly point out and distinctly claim the subject matter. It is unclear if the limitation is suggesting the estimation occurs in step (d) or, based on the language “is to be estimated”, that the estimation occurs in the future. For the purposes of examination, the estimation step is being interpreted as occurring in the future, after the band-pass filtering. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed towards a method of directing light towards a subject, positioning a photo-detector to receive the light that is reflected off of the subject, recording the data from the photo-detectors, filtering the recorded data, and analyzing the data to estimate a vital sign of the subject. The claims fall within a statutory category, therefore further consideration is necessary.
The limitations of directing light at a subject, positioning a photo-detector to receive light data that is reflected from the subject’s body, band-pass filtering the reflected light data, and analyzing the filtered time series to estimate a subject’s vital sign, covers performance of the limitation in the mind and by hand but for the recitation of generic computer components and insignificant pre-solution activity. That is, a user could manually direct light at a subject, position a photo-detector to record the light and manually collect the data, manually apply a band-pass filter to limit the frequency range of data, and manually and mentally estimate a vital sign of the subject from the manually applied band-pass filter. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and by hand, but for the recitation of generic computer components and pre-solution activities, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
The judicial exception is not integrated into a practical application. In particular, the limitations that are claimed, including using a band-pass filter of specific frequencies, placing reflective items on the user, specifics of the light source, calculating a Fourier Transform, and determining a maximum frequency value are all directed towards extra-solution activities. Also, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, extra-solution activities like collecting data and filtering data do not integrate a judicial exception into a practical application. Also, the claims are not directed towards a particular treatment or prophylaxis of a heart disease or respiratory disease. The claims are not patent eligible. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Richards et al. (Pub. No. US 2015/0173631), hereinafter referred to as Richards. 
The claims are generally directed towards a method of estimating at least one subject vital sign using light reflected from the subject, comprising the steps of: (a) directing a light source at the subject's body; (b) positioning a photo-detector to receive the light that is reflected from the subject's body; (c) using the photo-detector to continuously record an amplitude of said light reflected from the subject's body for a period of time to create a 
Regarding Claim 1, Richards discloses a method of estimating at least one subject vital sign using light reflected from the subject (Abstract, “heart rate data collection … including a light detector”), comprising the steps of:
(a) directing a light source at the subject's body (Fig. 11B, “light source” and para. [0140], “light is emitted from a light source towards the user’s skin”); 
(b) positioning a photo-detector to receive the light that is reflected from the subject's body (Fig. 11B, “light detector” and para. [0140], “the reflection of such light from the skin/internal body of the user is sensed by a light detector”); 
(c) using the photo-detector to continuously record an amplitude of said light reflected from the subject's body for a period of time to create a reflected light amplitude time series (para. [0140], “the signal from which is subsequently digitized by an analog to digital converter”); 
(d) band-pass filtering the reflected light amplitude time series in a predetermined frequency range that depends on the vital sign that is to be estimated (Fig. 11B, “Analog Signal Conditioning”, and para. [0148], “processing of the signal to obtain heart rate measurements may include filtering and/or signal conditioning such as band-pass filtering”); and
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernal et al. (Pub. No. US 2014/0142435), hereinafter referred to as Bernal, in view of Mestha et al. (Pub. No. US 2013/0345568), hereinafter referred to as Mestha. 
Regarding Claim 1, Bernal discloses a method of estimating at least one subject vital sign using light reflected from the subject (Abstract, “method for processing a video acquired … to asses respiratory function of a subject of interest”), comprising the steps of:
(a) directing a light source at the subject's body (Fig. 5, element 511, “illumination source”, The Illumination source depicts light in the form of the wavy arrows going towards the patient, and para. [0052], “the sensors of the video camera are at least sensitive to a wavelength of an illumination source 511 being reflected by the reflective marks 510”, the reflective marks being on the subject, therefore, the light source is directed towards the subject’s body); 
(b) positioning a photo-detector to receive the light that is reflected from the subject's body (Fig. 5, element 502, “video camera system” and para. [0052], “the sensors of the video camera system are at least sensitive to a wavelength of an illumination source being reflected by the reflective marks”); 
(c) using the photo-detector to continuously record an amplitude of said light reflected from the subject's body for a period of time to create a reflected light amplitude time series (para. [0044], “time-varying sequence” and para. [0045], “2D detector array with sensor which are sensitive to wavelengths reflected or emitted from a pattern detected 
(e) analyzing the filtered time series to estimate the subject's at least one vital sign (Fig. 8, element 806, and para. [0065], “estimate a respiratory function for the subject using the 3D surface maps … the respiratory function comprises … respiration rate” and para. [0059], “a peak detection algorithm applied to the signal identifies frequency components which, in turn, identify respiration rate”).
However, Bernal does not explicitly disclose band-pass filtering the reflected light amplitude time series in a predetermined frequency range that depends on the vital sign that is to be estimated. 
Mestha teaches a method of estimating a vital sign from a subject using a camera system that comprises of an imaging sensor array (Fig. 2, element 202, “camera system” and para. [0044], “Camera 202 comprises imaging sensors which may be a single sensor or a sensor array”). Mestha further teaches after de-trending the time series signal capture from the camera system, filtering the signal by a band pass filter to limit the range to retain frequency bands of interest (para. [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of estimating a vital sign disclosed by Bernal to include a band pass filter to limit the range and amount of data to only a range that is of interest for the particular vital sign of the subject. The spectral ranges can be specific depending on the vital sign of interest, for example a respiration rate or a heart rate (para. [0056] and Fig. 1). 
Regarding Claim 2, modified Bernal discloses, the method of claim 1, wherein said at least one vital sign that is to be estimated is at least one of a respiration rate (para. [0059], “a peak detection algorithm applied to the signal identifies frequency components which, in turn, identify respiration rate”).
However, Bernal does not explicitly disclose that heart rate is a vital sign that is estimated. 
Mestha teaches a method of estimating a vital sign from a subject using a camera system that comprises of an imaging sensor array (Fig. 2, element 202, “camera system” and para. [0044], “Camera 202 comprises imaging sensors which may be a single sensor or a sensor array” and Abstract, “video-based system and method for estimating heart rate variability from time-series signals”). Mestha further teaches that the time-series signal captured from the camera system are filtered in a band pass filter to a range to extract a heart rate signal (para. [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera system disclosed by Bernal to estimate heart rate using the same camera system as taught by Mestha. Mestha teaches that a video-based heart rate estimating system is advantageous in emergency rooms, cardiac intensive care units, and neonatal intensive care units (para. [0018]). 
Regarding Claim 3, modified Bernal discloses the method of claim 1, wherein said at least one vital sign that is to be estimated is the subject’s respiration rate (Bernal, para. [0065]) and the reflected light amplitude time series is band-pass filtered (Mestha, para. [0056]).  
However, modified Bernal does not explicitly disclose that the frequencies that are passed are from 3 breaths per minute to 30 breaths per minute. 

Regarding Claim 4, modified Bernal discloses the method of claim 1, wherein said at least one vital sign that is to be estimated is the subject's heart rate (Mestha, para. [0019]) and the reflected light amplitude time series is band-pass (Mestha, para. [0056]). 
However, modified Bernal does not explicitly disclose that the frequencies that are passed are from 50 to 160 beats per minute (BPM).  
	Mestha teaches a method of estimating a vital sign from a subject using a camera system that comprises of an imaging sensor array (Fig. 2, element 202, “camera system” and para. [0044], “Camera 202 comprises imaging sensors which may be a single sensor or a sensor array” and Abstract, “video-based system and method for estimating heart rate variability from time-series signals”). Mestha further teaches that the de-trended signals captured by the 
Regarding Claim 5, modified Bernal discloses the method of claim 1, wherein step (a) comprises the step of: (1) placing a reflective item on the subject's body (Fig. 5, element 510, “reflective marks” and para. [0052], “patient is wearing a shirt shown with a patterned array of reflective marks” and para. [0048], “reflective marks may be dots of reflective tape, reflective buttons, reflective fabric, or the like”); (a2) directing the light source at the reflective item so that light from the light source is reflected toward the photo-detector (Fig. 5, elements 511 and 502, and para. [0052], “the sensors of the video camera are at least sensitive to a wavelength of an illumination source being reflected by the reflective marks”).
Regarding Claim 6, modified Bernal discloses the method of claim 1, wherein the light source is at least one of visible light, infrared light, ultraviolet light (Fig. 5, element 511, “illumination source” and para. [0052], “Illumination source may be any light wavelength that is detectable by sensors on the camera’s detector array. The illumination sources may be manipulated as needed any may be invisible to the human visual system”).
Regarding Claim 7, modified Bernal discloses the method of claim 1, wherein the light source is an LED light source (Fig. 5, element 511, “illumination source” and para. [0052], 
Regarding Claim 8, modified Bernal discloses the method of claim 1, wherein step (e) comprises the steps of: (e1) calculating a Fourier Transform of said band-pass filtered reflected light amplitude time series (para. [0059], “the respiratory signal can be de-trended to remove low frequency variations and a Fast Fourier Transform (FFT) performed”), and (e2) determining within said predetermined frequency band a maximum frequency value, thereby estimating the subject's vital sign (para. [0059], “A peak detection algorithm applied to the signal identifies frequency components which, in turn, identify respiration rate”).
Regarding Claim 9, Bernal discloses a method of estimating at least one subject vital sign, comprising the steps of: 
(a) exposing a subject’s body to at least one light source (Fig. 5, element 511, “illumination source”, The Illumination source depicts light in the form of the wavy arrows going towards the patient, and para. [0052], “the sensors of the video camera are at least sensitive to a wavelength of an illumination source 511 being reflected by the reflective marks 510”, the reflective marks being on the subject, therefore, the light source is directed towards the subject’s body); 
(b) positioning at least one photo-detector to receive light from the at least one light source that is reflected from the subject (Fig. 5, element 502, “video camera system” and para. [0052], “the sensors of the video camera system are at least sensitive to a wavelength of an illumination source being reflected by the reflective marks”);  

 (e) analyzing the band-pass filtered time series to estimate the at least one subject's vital sign (Fig. 8, element 806, and para. [0065], “estimate a respiratory function for the subject using the 3D surface maps … the respiratory function comprises … respiration rate” and para. [0059], “a peak detection algorithm applied to the signal identifies frequency components which, in turn, identify respiration rate”).
However, Bernal does not explicitly disclose band-pass filtering the reflected light amplitude time series in a predetermined frequency range that depends on the vital sign that is to be estimated. 
Mestha teaches a method of estimating a vital sign from a subject using a camera system that comprises of an imaging sensor array (Fig. 2, element 202, “camera system” and para. [0044], “Camera 202 comprises imaging sensors which may be a single sensor or a sensor array”). Mestha further teaches after de-trending the time series signal capture from the camera system, filtering the signal by a band pass filter to limit the range to retain frequency bands of interest (para. [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of estimating a 
Regarding Claim 10, modified Bernal discloses, the method of claim 9, wherein said at least one vital sign that is to be estimated is at least one of a respiration rate (para. [0059], “a peak detection algorithm applied to the signal identifies frequency components which, in turn, identify respiration rate”).
However, Bernal does not explicitly disclose that heart rate is a vital sign that is estimated. 
Mestha teaches a method of estimating a vital sign from a subject using a camera system that comprises of an imaging sensor array (Fig. 2, element 202, “camera system” and para. [0044], “Camera 202 comprises imaging sensors which may be a single sensor or a sensor array” and Abstract, “video-based system and method for estimating heart rate variability from time-series signals”). Mestha further teaches that the time-series signal captured from the camera system are filtered in a band pass filter to a range to extract a heart rate signal (para. [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera system disclosed by Bernal to estimate heart rate using the same camera system as taught by Mestha. Mestha teaches that a video-based heart rate estimating system is advantageous in emergency rooms, cardiac intensive care units, and neonatal intensive care units (para. [0018]). 
Regarding Claim 11, modified Bernal discloses the method of claim 9, wherein said at least one vital sign that is to be estimated is the subject’s respiration rate (Bernal, para. [0065]) and the reflected light amplitude time series is band-pass filtered (Mestha, para. [0056]).  
However, modified Bernal does not explicitly disclose that the frequencies that are passed are from 3 breaths per minute to 30 breaths per minute. 
Mestha teaches a method of estimating a vital sign from a subject using a camera system that comprises of an imaging sensor array (Fig. 2, element 202, “camera system” and para. [0044], “Camera 202 comprises imaging sensors which may be a single sensor or a sensor array” and Abstract, “video-based system and method for estimating heart rate variability from time-series signals”). Mestha further teaches that the de-trended signals captured by the camera system is further processed with a band pass filter. Mestha teaches that the band pass filter has a cut off frequency of 0.04-2 Hz (para. [0058]). One of ordinary skill would know that 3 breaths per minute to 30 breaths per minute is 0.05-0.5 Hz. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band pass filter to include the frequency cut off frequency specifications of 0.04-2 Hz. Using these frequencies, the data that can be processed will correspond to the fundamental breathing rate of the subject (para. [0058]). 
Regarding Claim 12, modified Bernal discloses the method of claim 9, wherein said at least one vital sign that is to be estimated is the subject's heart rate (Mestha, para. [0019]) and the reflected light amplitude time series is band-pass (Mestha, para. [0056]). 
However, modified Bernal does not explicitly disclose that the frequencies that are passed are from 50 to 160 beats per minute (BPM).  
	Mestha teaches a method of estimating a vital sign from a subject using a camera system that comprises of an imaging sensor array (Fig. 2, element 202, “camera system” and para. [0044], “Camera 202 comprises imaging sensors which may be a single sensor or a sensor array” and Abstract, “video-based system and method for estimating heart rate variability from time-series signals”). Mestha further teaches that the de-trended signals captured by the camera system is further processed with a band pass filter. Mestha teaches that the band pass filter has a cut off frequency of 0.04-2 Hz (para. [0058]). One of ordinary skill would know that 50 to 160 BPM is 0.83-2.67 Hz. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band pass filter to include the frequency cut off frequency specifications of 0.04-2 Hz. Using these frequencies, the data that can be processed will correspond to the fundamental heart rate of the subject (para. [0058]).
Regarding Claim 13, modified Bernal discloses the method of claim 9, wherein step (a) comprises the step of: (1) placing a reflective item on the subject's body (Fig. 5, element 510, “reflective marks” and para. [0052], “patient is wearing a shirt shown with a patterned array of reflective marks” and para. [0048], “reflective marks may be dots of reflective tape, reflective buttons, reflective fabric, or the like”); (a2) directing the light source at the reflective item so that light from the light source is reflected toward the photo-detector (Fig. 5, elements 511 and 502, and para. [0052], “the sensors of the video camera are at least sensitive to a wavelength of an illumination source being reflected by the reflective marks”).
Regarding Claim 14, modified Bernal discloses the method of claim 9, wherein the light source is at least one of visible light, infrared light, ultraviolet light (Fig. 5, element 511, 
Regarding Claim 15, modified Bernal discloses the method of claim 9, wherein the light source is an LED light source (Fig. 5, element 511, “illumination source” and para. [0052], “Illumination source may be any light wavelength that is detectable by sensors on the camera’s detector array).
Regarding Claim 16, modified Bernal discloses the method of claim 9, wherein step (e) comprises the steps of: (e1) calculating a Fourier Transform of said band-pass filtered reflected light amplitude time series (para. [0059], “the respiratory signal can be de-trended to remove low frequency variations and a Fast Fourier Transform (FFT) performed”), and (e2) determining within said predetermined frequency band a maximum frequency value, thereby estimating the subject's vital sign (para. [0059], “A peak detection algorithm applied to the signal identifies frequency components which, in turn, identify respiration rate”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.W.K./Examiner, Art Unit 3791         

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791